Exhibit 10.2

 

ISTA PHARMACEUTICALS, INC.

STOCK OPTION AGREEMENT

UNDER THE

2004 PERFORMANCE INCENTIVE PLAN

 

Type of Option (check one):        ¨    Incentive        ¨    Nonqualified

 

This Stock Option Agreement (the “Agreement”) is entered into as of
                    , 200  , by and between ISTA Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and              (the “Optionee”) pursuant
to the Company’s 2004 Performance Incentive Plan, as amended from time to time
(the “Plan”). Any capitalized term not defined herein shall have the same
meaning ascribed to it in the Plan.

 

1. Grant of Option. The Company hereby grants to Optionee an option (the
“Option”) to purchase all or any portion of a total of
_____________________________ (__________) shares (the “Shares”) of the Common
Stock of the Company at a purchase price of _________________________
($__________) per share (the “Exercise Price”), subject to the terms and
conditions set forth herein and the provisions of the Plan. If the box marked
“Incentive” above is checked, then this Option is intended to qualify as an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”). If this Option fails in whole or in part to
qualify as an incentive stock option, or if the box marked “Nonqualified” is
checked, then this Option shall to that extent constitute a nonqualified stock
option.

 

2. Vesting of Option. The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment (“Vested Shares”).              percent
(            %) of the Shares shall become Vested Shares on the first
anniversary of the date hereof and thereafter, the balance of the Shares shall
become Vested Shares in a series of              (            ) successive equal
monthly installments for each month of Continuous Service provided by the
Optionee, such that 100% of the Shares shall become Vested Shares on the
             (      th) anniversary of the date hereof.

 

In the event of a termination of Optionee’s “Continuous Service” (as defined
below), no Shares that had not become Vested Shares prior to such termination
shall vest thereafter, but this Option shall continue to be exercisable in
accordance with Section 3 hereof with respect to that number of shares that have
vested as of the date of termination of Optionee’s Continuous Service.

 

As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by a
corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code applies, which
is uninterrupted except for vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any of such other employer corporations,
if applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected, or (iii) the Optionee’s performance of
service while engaged as a Service Provider to the Company or other corporation
referred to in clause (i) above. The Optionee’s Continuous Service shall not
terminate merely because of a change in the capacity in which the Optionee
renders service to the Company or a corporation or subsidiary corporation
described in clause (i) above. For example, a change in the Optionee’s status
from a



--------------------------------------------------------------------------------

director to a Service Provider will not constitute an interruption of the
Optionee’s Continuous Service, provided there is no interruption in the
Optionee’s performance of such services.

 

3. Term of Option.

 

3.1 Expiration, Disability, Death or Other Employment Termination. The right of
the Optionee to exercise this Option shall terminate upon the first to occur of
the following:

 

(a) the expiration of ten (10) years from the date of this Agreement;

 

(b) the expiration of one (1) year from the date of termination of Optionee’s
Continuous Service if such termination is due to permanent disability of the
Optionee (as defined in Section 22(e)(3) of the Code);

 

(c) the expiration of one (1) year from the date of termination of Optionee’s
Continuous Service if such termination is due to Optionee’s death or if death
occurs during the three-month period following termination of Optionee’s
Continuous Service pursuant to Section 3(d) below, as the case may be;

 

(d) the expiration of three (3) months from the date of termination of
Optionee’s Continuous Service if such termination occurs for any reason other
than permanent disability, death or cause;

 

(e) the termination of Optionee’s Continuous Service, if such termination is for
cause; or

 

(f) upon the consummation of a “Change in Control” (as defined in the Plan),
unless such Option is otherwise assumed or replaced with a new option of
comparable value or other “New Incentives” pursuant to Section 8 below.

 

4. Exercise of Option. On or after the vesting of any portion of this Option in
accordance with Sections 2 or 8 hereof, and until termination of the right to
exercise this Option in accordance with Section 3 above, the portion of this
Option which has vested may be exercised in whole or in part by the Optionee
(or, after his or her death, by the person designated in Section 5 below) upon
delivery of the following to the Company at its principal executive offices:

 

(a) a written notice of exercise which identifies this Agreement (including the
Grant Number listed on the first page of this Agreement) and states the number
of Shares then being purchased (but no fractional Shares may be purchased);

 

(b) a check or cash in the amount of the Exercise Price (or payment of the
Exercise Price in such other form of lawful consideration as the Administrator
may approve from time to time under the provisions of the Plan);

 

(c) a check or cash in the amount reasonably requested by the Company to satisfy
the Company’s withholding obligations under federal, state or other applicable
tax laws with respect to the taxable income, if any, recognized by the Optionee
in connection with the exercise of this Option (unless the Company and Optionee
shall have made other arrangements for deductions or withholding from Optionee’s
wages, bonus or other compensation payable to Optionee, or by the withholding of
Shares issuable upon exercise of this Option or the delivery of

 

2



--------------------------------------------------------------------------------

Shares owned by the Optionee in accordance with the Plan, provided such
arrangements satisfy the requirements of applicable tax laws); and

 

(d) a letter, if requested by the Company, in such form and substance as the
Company may require, setting forth the investment intent of the Optionee, or
person designated in Section 5 below, as the case may be.

 

5. Death of Optionee; No Assignment. The rights of the Optionee under this
Agreement may not be assigned or transferred except by will or by the laws of
descent and distribution or pursuant to a Domestic Relations Order entered by a
court of competent jurisdiction, and may be exercised during the lifetime of the
Optionee only by such Optionee. Any attempt to sell, pledge, assign,
hypothecate, transfer or dispose of this Option in contravention of this
Agreement or the Plan shall be void and shall have no effect. If the Optionee’s
Continuous Service terminates as a result of his or her death, and provided
Optionee’s rights hereunder shall have vested pursuant to Section 2 hereof,
Optionee’s legal representative, his or her legatee, or the person who acquired
the right to exercise this Option by reason of the death of the Optionee
(individually, a “Successor”) shall succeed to the Optionee’s rights and
obligations under this Agreement. After the death of the Optionee, only a
Successor may exercise this Option.

 

6. Representation of Optionee. Optionee acknowledges receipt of a copy of the
Plan and understands that all rights and obligations connected with this Option
are set forth in this Agreement and the Plan.

 

7. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend or other change in the
capital structure of the Company, then appropriate adjustment shall be made by
the Administrator to the number of Shares subject to the unexercised portion of
this Option and to the Exercise Price per share, in order to preserve, as nearly
as practical, but not to increase, the benefits of the Optionee under this
Option, in accordance with the provisions of the Plan.

 

8. Change in Control. In the event of a Change in Control (as defined in the
Plan):

 

(a) The right to exercise this Option shall accelerate automatically and vest in
full (notwithstanding the provisions of Section 2 above) effective as of
immediately prior to the consummation of the Change in Control unless this
Option is to be assumed by the acquiring or successor entity (or parent thereof)
or a new option or New Incentives are to be issued in exchange therefor, as
provided in subsection (b) below. If vesting of this Option will accelerate
pursuant to the preceding sentence, the Administrator in its discretion may
provide, in connection with the Change in Control transaction, for the purchase
or exchange of this Option for an amount of cash or other property having a
value equal to the difference (or “spread”) between: (x) the value of the cash
or other property that the Optionee would have received pursuant to the Change
in Control transaction in exchange for the Shares issuable upon exercise of this
Option had this Option been exercised immediately prior to the Change in
Control, and (y) the aggregate Exercise Price for such Shares. If the vesting of
this Option will accelerate pursuant to this subsection (a), then the
Administrator shall cause written notice of the Change in Control transaction to
be given to the Optionee not less than fifteen (15) days prior to the
anticipated effective date of the proposed transaction.

 

3



--------------------------------------------------------------------------------

(b) The vesting of this Option shall not accelerate if and to the extent that:
(i) this Option (including the unvested portion thereof) is to be assumed by the
acquiring or successor entity (or parent thereof) or a new option of comparable
value is to be issued in exchange therefor pursuant to the terms of the Change
in Control transaction, or (ii) in the event the consideration to be received by
the stockholders of the Company in connection with the Change in Control does
not consist of securities, this Option (including the unvested portion thereof)
is to be replaced by the acquiring or successor entity (or parent thereof) with
other incentives of comparable value under a new incentive program (“New
Incentives”) containing such terms and provisions as the Administrator in its
discretion may consider equitable. If this Option is assumed, or if a new option
of comparable value is issued in exchange therefor, then this Option or the new
option shall be appropriately adjusted, concurrently with the Change in Control,
to apply to the number and class of securities or other property that the
Optionee would have received pursuant to the Change in Control transaction in
exchange for the Shares issuable upon exercise of this Option had this Option
been exercised immediately prior to the Change in Control, and appropriate
adjustment also shall be made to the Exercise Price such that the aggregate
Exercise Price of this Option or the new option shall remain the same as nearly
as practicable.

 

(c) If the provisions of subsection (b) above apply, then this Option, the new
option or the New Incentives shall continue to vest in accordance with the
provisions of Section 2 hereof and shall continue in effect for the remainder of
the term of this Option in accordance with the provisions of Section 3 hereof.

 

9. No Employment Contract Created. Neither the granting of this Option nor the
exercise hereof shall be construed as granting to the Optionee any right with
respect to continuance of employment by the Company or any of its subsidiaries.
The right of the Company or any of its subsidiaries to terminate at will the
Optionee’s employment at any time (whether by dismissal, discharge or
otherwise), with or without cause, is specifically reserved.

 

10. Rights as Stockholder. The Optionee (or transferee of this option by will or
by the laws of descent and distribution) shall have no rights as a stockholder
with respect to any Shares covered by this Option until such person has duly
exercised this Option, paid the Exercise Price and become a holder of record of
the Shares purchased.

 

11. “Market Stand-Off” Agreement. Optionee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, Optionee will not sell or otherwise transfer or dispose of
any Shares held by Optionee without the prior written consent of the Company or
such underwriter, as the case may be, during such period of time, not to exceed
180 days following the effective date of the registration statement filed by the
Company with respect to such offering, as the Company or the underwriter may
specify.

 

12. Notice of Disqualifying Disposition. To obtain certain tax benefits afforded
to Incentive Options, an Optionee must hold the shares issued upon the exercise
of an Incentive Option for two years after the date of grant of the Option and
one year from the date of exercise. By executing this Agreement, Optionee hereby
agrees to promptly notify the Company’s Chief Financial Officer of any
disposition of Shares within one year from the date this Option is exercised or
within two years of the date of grant of this Option.

 

13. Interpretation. This Option is granted pursuant to the terms of the Plan,
and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe

 

4



--------------------------------------------------------------------------------

this Option and the Plan, and any action, decision, interpretation or
determination made in good faith by the Administrator shall be final and binding
on the Company and the Optionee. As used in this Agreement, the term
“Administrator” shall refer to the committee of the Board of Directors of the
Company appointed to administer the Plan, and if no such committee has been
appointed, the term Administrator shall mean the Board of Directors.

 

14. Limitation of Liability for Nonissuance. During the term of the Plan, the
Company agrees at all times to reserve and keep available, and to use its
reasonable best efforts to obtain from any regulatory body having jurisdiction
any requisite authority in order to issue and sell, such number of shares of its
Common Stock as shall be sufficient to satisfy its obligations hereunder and the
requirements of the Plan. Inability of the Company to obtain, from any
regulatory body having jurisdiction, authority deemed by the Company’s counsel
to be necessary for the lawful issuance and sale of any shares of its Common
Stock hereunder and under the Plan shall relieve the Company of any liability in
respect of the nonissuance or sale of such shares as to which such requisite
authority shall not have been obtained.

 

15. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Optionee, at his or her most recent
address as shown in the employment or stock records of the Company.

 

16. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware without reference to choice of law principles, as to
all matters, including, but not limited to, matters of validity, construction,
effect or performance.

 

17. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

 

18. Attorneys’ Fees. If any party shall bring an action in law or equity against
another to enforce or interpret any of the terms, covenants and provisions of
this Agreement, the prevailing party in such action shall be entitled to recover
from the other party reasonable attorneys’ fees and costs.

 

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed one instrument.

 

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ISTA PHARMACEUTICALS, INC.

a Delaware corporation

      OPTIONEE

By:

                        (Signature)

Its:

                        (Type or print name)             Address:              
             

 

6